DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-6, 17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a threat recognition system for scanning an article to identify at least of a contraband item or an item of interest contained within the article.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards threat recognition that uses one trained classifier for each said likelihood map to create a decluttered likelihood map, the decluttered likelihood map for each MOI having voxels removed therefrom which are not sufficiently closely related to an object containing the MOI; merges the decluttered likelihood maps to create an initial iteration of an alarm image; and further analyzes the alarm values of the voxels and aggregate ones of the voxels together from the alarm image to create an enhanced alarm image in which distinct objects may be discernable within the enhanced alarm image.
The closest prior art, Song et al. (US 2010/0046704) and Ostrovsky-Berman et al. (US 2010/0296709) are related systems.  
The Song system teaches generating an alarm value for each said voxel, the alarm value representing a likelihood that the voxel is associated with a material of interest (MOI) that may 
The Ostrovsky system teaches further analyze the alarm values of the voxels and aggregate ones of the voxels together based at least in part on the voxels having likelihoods of being of the same MOI, to create an enhanced alarm image in which at least one distinct object is discernable within the enhanced alarm image (see para. 0097-0098, where Ostrovsky discusses ranking the shape using a fitness score; see para. 0104, where Ostrovsky discusses enhancing the object image expanding the initial seed of a cluster of voxels); and from the enhanced alarm image, detecting whether at least one of the distinct objects represents at least one of a contraband item or an item of interest (see para. 0152, 0189-0190, where Ostrovsky discusses identifying blood vessels and abnormalities).

However, Song and Ostrovsky-Berman fail to address: 
	“…a computed axial tomography (CAT) scanner for scanning the article to obtain a CT image scan of the objects within the article, the CT image scan represented by a plurality of two dimensional (2D) image slices of the article and its contents, wherein each said (2D) image slice includes information forming a plurality of voxels;
	a computer configured to receive the information and, prior to aggregating any ones of the plurality of the voxels associated with the CT image, to:
	generate an alarm value for each said voxel, the alarm value representing a likelihood that the voxel is associated with a material of interest (MOI), and prioritize the voxels according to their alarm values, and wherein the MOI is a material that may potentially be used to construct at least one of a contraband item or an item of interest, 
	use the prioritized alarm voxels to construct one likelihood map for each said MOI;
	use one trained classifier for each said likelihood map to create a decluttered likelihood map, the decluttered likelihood map for each MOI having voxels removed therefrom which are not sufficiently closely related to an object containing the MOI;
	merging the decluttered likelihood maps to create an initial iteration of an alarm image;
	further analyze the alarm values of the voxels and aggregate ones of the voxels together from the alarm image to create an enhanced alarm image in which distinct objects may be discernable within the enhanced alarm image; and
	from the enhanced alarm image, detecting whether at least any of the distinct objects represents at least one of a contraband item or an item of interest.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663